AP-76936
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                  Transmitted 12/29/2014 11:00:42 AM
December 29, 2014
                                                                    Accepted 12/29/2014 11:05:47 AM
                                                                                        ABEL ACOSTA
                             No. AP-76,936                                                      CLERK
                                 In the
                    COURT OF CRIMINAL APPEALS
                                  for
                         THE STATE OF TEXAS
     _____________________________________________________________

     TERENCE TRAMAINE ANDRUS                 '               APPELLANT

     V.                                      '

     THE STATE OF TEXAS                       '              APPELLEE


                    APPEAL FROM THE 240TH DISTRICT COURT OF
                         FORT BEND COUNTY, TEXAS
                       TRIAL COURT NO. 09-DCR-051034


          STATE’S NOTICE OF APPEARANCE FOR ORAL ARGUMENT

                       Counsel for Appellee, The State of Texas
                                 JOHN F. HEALEY
                               DISTRICT ATTORNEY
                          FORT BEND COUNTY, TEXAS
                          309 South Fourth Street, 2nd Floor
                                Richmond, Texas 77469
                       (Tel.) 281-341-4460/(Fax) 281-238-3340

                                JASON BENNYHOFF
                                State Bar No. 24050277
                        ASSISTANT DISTRICT ATTORNEY
                           FORT BEND COUNTY, TEXAS
                           309 South Fourth Street, 2nd Floor
                                Richmond, Texas 77469
                       (Tel.) 281-341-4460/(Fax) 281-238-3340
                        Jason.bennyhoff@fortbendcountytx.gov
      NOW COMES THE STATE OF TEXAS, APPELLEE in the above-
styled matter, and pursuant to this Court’s Order of December 22, 2014,
would hereby show this Court the following:

     1.    The State will appear at oral argument, set by the Court for
           February 5, 2015, at the University of Texas – El Paso campus,
           at 9:00 a.m., by way of its undersigned Assistant District
           Attorney Jason Bennyhoff.

     2.    The State does not have any cross points of appeal in this case,
           and therefore the State does not have specific points of error it
           intends to argue affirmatively, but will instead respond to any
           points of error designated by Appellant and will of course
           respond to any inquiries by the Court.

                                           Respectfully Submitted,


                                           /s/ Jason Bennyhoff
                                           Jason Bennyhoff
                                           Assistant District Attorney
                                           Fort Bend County, Texas
                                           301 Jackson Street
                                           Richmond, Texas 77469
                                           281-238-3352 (phone)
                                           State Bar Card No.24050277
                      CERTIFICATE OF SERVICE

       I, Jason Bennyhoff, do hereby certify that a true and correct copy of
the foregoing Motion was sent to counsel for the Appellant on December 29,
2014, via electronic service through EFile Texas).

Mr. Cary Faden
77 Sugar Creek Center Blvd., Suite 230
Sugar Land, Texas 77478
caryfaden@aol.com
Counsel for Appellant


                                            /s/ Jason Bennyhoff
                                            Jason Bennyhoff